                                         Case 2:20-cv-00276-RFB-VCF Document 364 Filed 07/30/21 Page 1 of 2


                                          Jay J. Schuttert, Esq.
                                     1    Nevada Bar No. 8656
                                          Alexandria L. Layton, Esq.
                                     2    Nevada Bar No. 14228
                                          EVANS FEARS & SCHUTTERT LLP
                                     3    6720 Via Austi Parkway, Suite 300
                                          Las Vegas, Nevada 89119
                                     4    Telephone: 702-805-0290
                                          Facsimile: 702-805-0291
                                     5    Email: jschuttert@efstriallaw.com
                                          Email: alayton@efstriallaw.com
                                     6
                                          Attorneys for Defendants Northrop Systems
                                     7    Corporation,Goodrich Corporation and Titeflex
                                          Commercial, Inc.
                                     8
                                          Stephen Craig Musilli, Esq. (admitted pro hac vice)
                                     9    VORYS, SATER, SEYMOUR AND PEASE LLP
                                          52 East Gay Street
                                    10    Columbua, Ohio 43215
                                          Telephone: 614-464-6494
                                    11    Facsimile: 614-719-5245
                                          Email: scmusilli@vorys.com
                                    12
                                          Attorneys for Defendant Goodrich Corporation
                                    13
                                                                     UNITED STATES DISTRICT COURT
                                    14
                                                                               LAS VEGAS, NEVADA
6720 Via Austi Parkway, Suite 300




                                    15
  Evans Fears & Schuttert LLP




                                    16    JORDAN J. POTTER,
      Las Vegas, NV 89119




                                                                                                  Case No.: 2:20-cv-00276-RFB-VCF
                                    17                           Plaintiff,
                                                                                                  STIPULATION AND ORDER FOR
                                    18    vs.                                                     DISMISSAL OF DEFENDANT
                                                                                                  GOODRICH CORPORATION
                                    19    CRANE CO., et al.,                                      WITHOUT PREJUDICE

                                    20                           Defendants.

                                    21
                                    22
                                                IT IS HEREBY STIPULATED by and between Plaintiff Jordan J. Potter and Defendant
                                    23
                                         Goodrich Corporation (“Goodrich”) through their undersigned counsel of record, that Plaintiff’s
                                    24
                                         Complaint in the above-entitled action shall be dismissed without prejudice as to Plaintiff’s claims
                                    25
                                         against Goodrich. Each party to bear their own costs and attorneys’ fees.
                                    26
                                         ///
                                    27
                                         ///
                                    28
                                         ///
     Case 2:20-cv-00276-RFB-VCF Document 364 Filed 07/30/21 Page 2 of 2



 1   Jordan J. Potter v. Crane Co.,et al.
     Case No. 2:20-cv-00276-RFB-VCF
 2   Stipulation and Order for Dismissal of Defendant Goodrich Corporation)
 3
 4
     Dated: July 30, 2021.
 5
 6    EVANS FEARS & SCHUTTERT LLP                       CRAIG P. KENNY & ASSOCIATES
 7
 8    By:     /s/ Jay J. Schuttert                      By: /s/ Lawrence E. Mittin
            Jay J. Schuttert, Esq.                         Lawrence E. Mittin
 9          Nevada Bar No. 8656                            Nevada Bar No. 005428
            Alexandria L. Layton, Esq.                     501 S. 8th Street
10          Nevada Bar No. 14228                           Las Vegas, NV 89101
            6720 Via Austi Parkway, Suite 300              lmittin@cpklaw.com
11          Las Vegas, Nevada 89119
            Telephone: 702-805-0290                         Attorneys for Plaintiff Jordan J. Potter
12          Facsimile: 702-805-0291
            Email: jschuttert@efstriallaw.com           MAUNE RAICHLE HARTLEY FRENCH
13          Email: alayton@efstriallaw.com              & MUDD, LLC
14          Attorneys for Defendants Northrop
            Systems Corporation, Goodrich
15          Corporation and Titeflex Commercial,        By: /s/ Jackalyn A. O. Rochelle
            Inc.                                           T. Barton French, Jr.
16                                                         Nevada Bar No. 5641
            Stephen Craig Musilli, Esq.                    Jackalyn A.O. Rochelle, Esq.
17          (admitted pro hac vice)                        Admitted Pro Hac Vice
            VORYS, SATER, SEYMOUR AND                      Lorrette Fisher, Esq.
18          PEASE LLP                                      Admitted Pro Hac Vice
            52 East Gay Street                             1015 Locust Street, Suite 1200
19          Columbua, Ohio 43215                           St. Louis, MO 63101
            Telephone: 614-464-6494                        jrochelle@mrhfmlaw.com
20          Facsimile: 614-719-5245
            Email: scmusilli@vorys.com                       Attorneys for Plaintiff Jordan Potter
21
            Attorneys for Defendant Goodrich
22          Corporation                                     IT IS SO ORDERED:
23
24                                                 ORDER
                                                       __________________________
25                                                        RICHARD
                                                   IT IS SO ORDERED.F. BOULWARE, II
                                                           United States District Judge
26
                                                         DATED this 30th day of July, 2021.
27                                                 __________________________________
                                                   Honorable United States District Court Judge
28

                                                     -2-
     1565565.1
